Case: 1:18-cv-05587 Document #: 665 Filed: 03/18/20 Page 1 of 1 PageID #:14052

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

United States Securities and Exchange Commission,
et al.
                                                      Plaintiff,
v.                                                                 Case No.:
                                                                   1:18−cv−05587
                                                                   Honorable John Z. Lee
Equitybuild, Inc., et al.
                                                      Defendant.



                            NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 18, 2020:


         MINUTE entry before the Honorable John Z. Lee: Receiver's motion for partial
relief from Amended General Order 20−0012 [663] is granted as follows: Any objections
to Receiver's motions 645 and 649 should be filed by 4/1/20, and replies to those
objections should be filed no later than 4/15/20. Moreover, the Court anticipates resolving
Receiver's motion 618 within the next two weeks. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
